DETAILED ACTION
Response to Arguments
The amendment filed 17 November 2021 has been entered in full. Accordingly, claims 1-21 are pending in the application.
Regarding the double patenting rejections, Applicant has filed two terminal disclaimers in response. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant argues on pages 13-14 of the Remarks that Fisher does not disclose generating a first homography. Applicant’s arguments have been considered but are moot because the new ground of rejection, set forth below, relies on new prior art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10, 12, 13, 15-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Krumm (U.S. Patent No. 6,580,424).
Regarding claim 1, Krumm teaches:
An object tracking system (See the Abstract and Fig. 3.), comprising: 
a first sensor configured to capture a first frame of a global plane for at least a portion of a marker grid in a space (See Figs. 4A-C and Col. 3, lines 38-39: “ FIGS. 4A through 4C depict images used to model part of the room; calibration markers are depicted on the floor.”), wherein: 
the global plane represents (x,y) coordinates for the at least a portion of the space (See Col. 7, lines 36-39: “To compute the homography, there must be at least four (u,v) points in the image for which the corresponding absolute (x,y) coordinates on the ground plane are known.”); 
the marker grid comprises a first marker and a second marker (See multiple “calibration targets” in Fig. 3, 302 and as depicted in Figs. 4A-C.); 
the first marker is a first object that identifies a first location on the marker grid (See Col. 7, lines 39-44: “One method of obtaining these known (x,y) points, as shown in FIG. 3 process action 302, and depicted in FIGS. 4A through 4C, is to lay down calibration targets at known (x,y) locations in the room”.); 
the second marker is a second object that identifies a second location on the marker grid (See Col. 7, lines 39-44: “One method of obtaining these known (x,y) points, as shown in FIG. 3 process action 302, and depicted in FIGS. 4A through 4C, is to lay down calibration targets at known (x,y) locations in the room”.); 
the first frame comprises a plurality of pixels (See the frames each containing a plurality of pixels in Figs. 4A-C.); and 
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column (See Col. 7, lines 33-36: “This homography is a mathematical mapping from physical ground plane (floor) coordinates (x,y) to pixel coordinates (u,v) in the image.” (u,v) indicates pixel row and pixel column.); and 
a tracking system operably coupled to the first sensor (See the system coupled to the camera in Fig. 1.), comprising: 
one or more processors operably coupled to the one or more memories (See the processor in Fig. 1.), configured to: 
determine a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane where the first marker is located based at least in part upon its position on the marker grid (See Col. 7, lines 51-53: “An index number is associated with each calibration target, and a data file is generated that gives the (x,y) location of each target based on its index number.”); 
determine a second (x,y) coordinate identifying a second x-value and a second y-value in the global plane where the second marker is located based at least in part upon of its position on the marker grid (See Col. 7, lines 51-53: “An index number is associated with each calibration target, and a data file is generated that gives the (x,y) location of each target based on its index number.”); 
receive the first frame (See Fig. 3, 304.); 
identify a first pixel within the first frame corresponding with the first marker (See Col. 1, line 67 and Col. 2, lines 1-3: “To compute the homography for each image, there must be at least four (u,v) points in the image for which the corresponding absolute (x,y) coordinates on the ground plane are known.”); 
identify a second pixel within the first frame corresponding with the second marker See Col. 1, line 67 and Col. 2, lines 1-3: “To compute the homography for each image, there must be at least four (u,v) points in the image for which the corresponding absolute (x,y) coordinates on the ground plane are known.”; 
determine a first pixel location for the first pixel, wherein the first pixel location comprises a first pixel row and a first pixel column of the first frame (See Fig. 3, 306, “corresponding (u,v) Image Location of the Target”.); 67877747ATTORNEY DOCKET NO.:PATENT APPLICATION 090278.0226USSN 16/941,415 3 of 16 
determine a second pixel location for the second pixel, wherein the second pixel location comprises a second pixel row and a second pixel column of the first frame (See Fig. 3, 306, “corresponding (u,v) Image Location of the Target” for another target.); and 
generate a first homography based on the first (x,y) coordinate for the first marker, the second (x,y) coordinate for the second marker, the first pixel location, and the second pixel location, wherein the first homography maps between pixel locations in the first (See Fig. 3, 308 and Col. 7, line 67 and Col. 8, lines 1-5: “The present system and method thus builds an array of corresponding (u,v) and (x,y) points. When the four such corresponding (u,v) and (x,y) points have been entered for a particular image then the associated homography, can be calculated (process action 308).”).

Regarding claim 3, Krumm teaches:
The system of claim 1, wherein the one or more processors are further configured to: determine a number of identified markers within the first frame; and determine that the number of identified markers exceeds a predetermined threshold value; and wherein identifying the first marker is in response to determining that the number of identified markers exceeds the predetermined threshold value (See Col. 2, lines 24-29: “When the user has entered four corresponding (u,v) and (x,y) points for a particular image, the homography can be calculated directly. If the user has entered more than four corresponding points, a least squares approach can be employed to compute a potentially more accurate homography.”).

Regarding claim 4, Krumm teaches:
The system of claim 1, wherein the tracking system further comprises: one or more memories operable to store a marker dictionary comprising words; the first marker comprises a word; and identifying the first marker comprises: identifying a word within the first frame; comparing the identified word to the words in the marker dictionary; and determining the identified word matches the word associated with the first marker in the marker dictionary (See Col. 7, lines 51-53: “An index number is associated with each calibration target, and a data file is generated that gives the (x,y) location of each target based on its index number.” The index number serves as the claimed word.).

Regarding claim 5, Krumm teaches:
The system of claim 1, wherein the tracking system further comprises: one or more memories operable to store a marker dictionary comprising symbols; the first marker comprises a symbol; and identifying the first marker comprises: identifying a symbol within the first frame; comparing the identified symbol to the symbols in the marker dictionary; and determining the identified symbol matches the symbol associated with the first marker in the marker dictionary (See Col. 7, lines 51-53: “An index number is associated with each calibration target, and a data file is generated that gives the (x,y) location of each target based on its index number.” The index number serves as the claimed symbol.).

Regarding claim 7, Krumm teaches:
The system of claim 1, wherein the first homography comprises coefficients that translate between the pixel locations in the first frame and (x,y) coordinates in the global plane (See the expressions in Col. 8.).

Regarding claim 8, Krumm teaches:
The system of claim 1, further comprising a second sensor operably coupled to the tracking system, configured to capture a second frame of the at least a portion of the marker grid in the space; and wherein the one or more processors are further configured to: determine a third pixel location in the second frame for the first marker; determine a fourth pixel location in the second frame for the second marker; and generate a second homography based on the third pixel location, the fourth pixel location, the first (x,y) (See Col. 2, lines 29-32: “It is noted that once the homography has been generated, this data can be used without repeating the calibration process unless the camera used to generate the image employed to compute the homography is moved.”).

Regarding claim 9, Krumm teaches:
The system of claim 1, further comprising a second sensor operably coupled to the tracking system, configured to capture a second frame of at least a second portion of the space; and wherein: the first sensor and the second sensor are members of a plurality of sensors configured as a sensor array; and the sensor array is positioned parallel with the global plane (See Col. 6, lines 8-12: “Further, while just one camera is depicted, multiple cameras could be included as an input device to the personal computer 110. The images 164 from the one or more cameras are input into the computer 110 via an appropriate camera interface 165.”).

Regarding claim 10, Krumm teaches:
The system of claim 1, wherein: each pixel in the first frame is associated with a pixel value (See Col. 6, lines 11-18: “As outlined in FIG. 6, a ground plane image is made by taking each (x,y) point in the ground plane array, computing the corresponding (u,v) pixel location in the image (with rounding to get integer pixel coordinates) (process actions 602, 604), and placing that pixel value (e.g., pixel color intensity) in that cell of the ground plane array (process actions 605 and 606) if the computed (u,v) point does not fall outside the bounds of the image.”); and the first (See the expressions in Col. 8. Every point that lies on the plane has a z-coordinate of zero.).

Regarding claim 12, Krumm teaches:
The system of claim 1, wherein the one or more processors are further configured to: identify a first pixel marker within the first frame, wherein the first pixel marker is a first feature of the first marker; and identify a second pixel marker within the first frame, wherein the second pixel marker is a second feature of the second marker (See Col. 7, lines 60-67: “This process of building up the data file can also be performed automatically, for example, by using character recognition to read the index numbers off of an image that displays them and correlates this data to a previously-entered calibration target. Alternately, the (x,y) location of each target could be displayed along with the index number on the target itself and could be read in the data file using a character recognition technique.”).

Krumm teaches the limitations of claim 13 for the reasons given in the treatment of claim 1. Krumm further teaches:
A sensor mapping method (See the Abstract.), comprising:

Krumm teaches the limitations of claim 19 for the reasons given in the treatment of claim 9.

Krumm teaches the limitations of claim 20 for the reasons given in the treatment of claim 1. Krumm further teaches:
A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to (See the Abstract.):

Krumm teaches the limitations of claim 21 for the reasons given in the treatment of claim 9.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. Patent No. 6,580,424) in view of Johnston et al. (U.S. Pub. No. 2015/0317814), hereinafter “Johnston”.
Claim 2 is met by the combination of Krumm and Johnston, wherein
Krumm teaches:
The system of claim 1, wherein 
Krumm does not appear to disclose the following; however, Johnston teaches:
identifying the first pixel within the first frame comprises identifying a first bounding box for the first marker within the first frame, wherein the first bounding box comprises a first plurality of pixels that contain at least a portion of the first marker (See [0102]: “The GUI associated with the preview and editor module 126 operates for identifying the selection of the pixel(s) as the user's intention for a modifying operation to modify the graphics content of the currently displayed graphical representation of the document 103. Note that for step 1006, the user may identify a region of interest form modification by selecting a single pixel, for example by click a mouse pointer at the pixel location, or by scribing the region of interest using the mouse point to form a bounding box of multiple pixels.”).
Motivation to combine:
Krumm and Johnston together teach the limitations of claim 2. Johnston is directed to a similar field of art (modification of graphics content). Therefore, Krumm and Johnston are combinable. Krumm only appears to disclose identifying target pixels when a user selects single pixels by clicking on them with a mouse. However, selecting very small image objects by clicking on a single pixel may be difficult. Modifying the system and method of Krumm by adding the capability of identifying a first bounding box for the first marker within the first frame, wherein the first bounding box comprises a first plurality of pixels that contain at least a portion of the first marker, as taught by Johnston, would yield the expected and predictable result of improving identification of the correct image target since, by inputting image areas or bounding boxes, users can select the intended objects with ease. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Krumm and Johnston in this way.

Claim 14 is met by the combination of Krumm and Johnston for the reasons given in the treatment of claim 2.
 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumm (U.S. Patent No. 6,580,424) in view of Schumacher (U.S. Pub. No. 2020/0118077).
Claim 11 is met by the combination of Krumm and Schumacher, wherein
Krumm teaches:
The system of claim 1, wherein the one or more processors are further configured to: 
Krumm does not appear to disclose the following; however, Schumacher teaches:
identify a first pixel marker within the first frame, wherein the first pixel marker is a first light source; and identify a second pixel marker within the first frame, wherein the second pixel marker is a second light source (See [0039]: “The positioning of the inventory camera 210 can enable the inventory camera 210 to monitor the inventory 212. Additional detail of the coupling of the inventory camera 210 to the shelving unit 200 is seen in FIG. 2B. In addition, the fascia, e.g., fascia 208 2 may display pricing information (as also shown in FIG. 1) as well as display an alert 209, e.g., a visual indicator via LEDs of a portion of the fascia, indicating that inventory stocked on the corresponding shelf, e.g., the shelf 208 2, is to be restocked.”).
Motivation to combine:
Krumm and Schumacher together teach the limitations of claim 11. Schumacher is directed to a similar field of art (inventory camera system for tracking inventory stocked on a shelving unit). Therefore, Krumm and Schumacher are combinable. Modifying the system and method of Krumm by adding the capability to identify a first pixel marker within the first frame, wherein the first pixel marker is a first light source; and 10identify a second pixel marker within the first frame, wherein the second pixel marker is a second light source, as taught by Schumacher, would yield the expected and predictable result of a backup method of object (inventory) characterization in the scene. Therefore, it would have been obvious to a person of ordinary skill 


Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the reasons for indicating allowable subject matter in the previous Office action.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661